HaRvey, J.
(dissenting): The plaintiff was a locomotive fireman in the' employ of the defendant railway company and the trip on which he was injured was from Muskogee, Okla., to Parsons, Kan. The train was therefore engaged in interstate commerce and the plaintiff’s right of action, if any, is based upon the Federal Employers’ Liability Act (35 U. S. Stat. 65; 36 U. S. Stat. 291; Goodyear, Adm’x, v. Railway Co., 114 Kan. 574.)
The statute provides:
“Every common carrier by railroad while engaging in commerce between any of the several States . . . shall be liable in damages to any person suffering injury while he is employed by such carrier in such commerce, . .• . for such injury . . . resulting in whole or in part from the negligence of any of the officers, agents, or employees of such carrier. . . .” (§ 1.)
It will be noted that the statute makes no distinction between the relative positions held by the injured employee and the employee whose negligence caused the injury. Hence, so far as determining the liability of the defendant in this case is concerned, it is not material whether the engineer was the superior of the plaintiff or whether they were fellow servants. An inquiry into that is important only on the question of the negligence of the plaintiff.
The question that presents itself in this case is whether the injury alleged to have been sustained by plaintiff was the result of negligence of the engineer. Naturally, this is a question of fact, to be determined from the evidence. In this case it is settled by the findings of the jury. Among the special questions answered by the jury are the following:
“If you find for the plaintiff state on what grounds of negligence you base your verdict? Answer: Negligence of Engineer Peterson making [imlproper observation of distance of engine No. 732.”
“Did Engineer Peterson, in good faith, act as a person of ordinary care when suddenly confronted, with the light of engine 732? Answer: No.”
“Was engineer Peterson guilty of negligence in failing to make proper observation before he uttered a warning? Answer: Yes.”
It will be noted that the statute (as applied to this case) makes the carrier liable only in cases where such injury results “in whole or in part” from the negligence of its employees. Interpreting this *341statute, it has been held that when an employee has sustained injuries solely by his own negligence the carrier is not liable. (Gt. Northern Ry. v. Wiles, 240 U. S. 444; Frese v. Chicago, B. & Q. R. Co., 44 Sup. Ct. Rep. 1.) This, also, is a question of fact to be determined from the evidence. Upon this point the jury returned answers to special questions as follows:
“Did Gentry in jumping into the darkness act as an ordinary thoughtful, careful and self-possessed man would have acted? Answer: Yes, the situation considering.
“Did the plaintiff before jumping look in order to determine whether there was immediate danger of a collision? Answer: No. He jumped at the engineer’s warning.”
The evidence upon which the above findings are based, in substance, is: They had stopped for water at Labette, a few miles from Condon station. After leaving Labette it is upgrade, as far as the curve where the track turned to the left at a point about two to two and one-half miles from Condon. The plaintiff was firing the engine. While doing this he stood upon a deck, between the engine to his left and tender to his right. Directly back of him was the gangway. On the left side of the engine was the fireman’s cab, with a seat and a window to the left and in front, but he could not see out of these windows from the position he necessarily occupied while firing the engine. The fire door of the engine opened with an air arrangement operated by foot pedals on the deck. In firing the fireman reaches to his right for a shovel of coal. As he brings it forward he steps on the pedal with his left foot. This opens the door to the fire box of the engine and he.throws the coal in. He releases the pedal and the door closes as he reaches for another shovel of coal. The fire is bright and blinds, or blurs, the fireman’s sight for a moment after looking into the fire box. Six to eight shovels of coal are put in at one firing. The fireman then sits on his seat for a few minutes, and fires again. The engineer’s cab is on the right side of the engine. They had about reached the top of the grade, were on the turn to the left and coming in sight of Condon station, where an engine stood with its headlight toward them. Plaintiff was busy firing the engine; the engineer left his cab, passed between the fireman and the engine to the fireman’s cab, jumped down behind the plaintiff and holloed, “Where are we at?” and yelled “Jump.” His manner and tone indicated excitement. Just at that time the plaintiff was standing with his back to the gangway, his shovel in his hand, firing. He dropped his *342shovel, turned, and jumped. The train was going twenty miles per hour. He was injured, and for the injuries thus sustained he seeks damages in this action. He alleged, among other things-, that the engineer was negligent in holloing “Where are we at?” and yelling “Jump,” without making proper observations. Though the details are told differently in some respects by the engineer and the head brakeman, who was riding on the engine at the time, this was the plaintiff’s version, which, if believed by the jury, sustained their findings. It is clear from the evidence that the engineer, when his engine reached the top of the grade and was on the curve, saw on the rails the glare of the headlight on the engine facing him. He did not understand what it was. Perhaps he forgot for the minute the orders he had received to pass the south-bound train at Condon; at any rate he became excited, thought there was about to be a head-on collision; holloed.“Where are we at?” and yelled “Jump.” As soon as the fireman jumped the engineer shut off his engine and stopped and he and the brakeman got off. He then figured out that the engine facing them was standing at Condon waiting for them to pass, as his orders had informed him.
The fact that there was no real danger and that the fireman would not have been injured if he had not jumped is not material. He is to be judged by the circumstances as they appeared to him at the time, not as they really were. (Pierson Lumber Co. v. Hart, 144 Ala. 239; St. Louis, I. M. & S. R. Co. v. Touhey, 67 Ark. 209; L. & N. R. Co. v. Rains, 15 Ky. Law Rep. 423; Gross v. Pennsylvania P. & B. R. Co., 16 N. Y. Supp. 616; Cowen et al. v. Ray, 108 Fed. 320.) '
Appellant makes much out of a rule of the company with which plaintiff was familiar, which required the fireman, as well as the engineer, to keep a lookout ahead, especially in rounding curves to the left and approaching stations. While the record cites no rule to that effect, perhaps it may be said to be conceded that one of the duties of the fireman — perhaps his chief duty — was to fire the engine. At any rate, there is testimony to that effect, and we do not find that disputed. The undisputed evidence, also, is that it was a physical impossibility for the fireman to be looking ahead while in the act of firing the engine. No complaint is made that the fireman was neglectful of his duty in firing the engine at the time in question, hence, it is not proper to bar his right to recover, because of his supposed neglect of the then inconsistent duty of looking *343ahead. Realizing that the fireman could not be expected to look ahead while in the act of firing the engine no doubt prompted the engineer to cross to the fireman’s cab to get a better view while on jthe curve to the left.
■ There is no room in this case to relieve the defendant from liability because of contributory negligence of the plaintiff. The federal employers’ liability act specifically provides that contributory negligence is not a defense, though it may be shown in mitigation of damages; and appellant makes no claim of contributory negligence in this case.
There is quite a little discussion in the briefs of the relative positions of the engineer and the fireman. As we have heretofore seen, this does not go to the question of the liability of the defendant any further than it may have a bearing on the negligence of the plaintiff. The rules of the defendant, offered in evidence, make the engineer the superior in authority. Rule 502 reads:
“Firemen, when on the road, are under the supervision and direction of the engineer, and must obey the orders of the engineer respecting the proper use of fuel and the performance of their duties.”
And rule 525 provides:
“Firmen must . . . ; assist the engineer in keeping a lookout on track for signals and obstructions, . . . and in every way fit themselves' to be able assistants to the engineer.”
The rules respecting the duties of the engineer are not abstracted. Generally this superiority of authority of the engineer has been recognized by this court in Railway Co. v. Fowler, 61 Kan. 320, 59 Pac. 648, and in our statute (R. S. 66-235), and by the United States supreme court in a case involving the federal employers’ liability act (Frese v. Chicago, B. & Q. R. Co., 44 Sup. Ct. Rep. 1.) It is not ncessary that this superiority of authority should go to the extent that the fireman would be required to obey a command to jump. If, from the relation, the fireman, in the exercise of ordinary prudence, could properly assume that the engineer had made a proper lookout at a time when the fireman’s duty made it impossible for him to be on the lookout and could rely with reasonable assurance that the engineer would not give the excited warning of imminent catastrophe without just cause, it would be sufficient for the fireman to act upon it without being negligent himself. At least, it is a matter the jury might properly consider in determining whether the fireman was negligent. Especially is this- true in view *344of the fact that the fireman, from looking at the fire in the firebox of the engine, could not see clearly for a moment — to wait that moment might have been too late.
Finally, it may be noted that the statute provides that the carrier shall be liable if the injury is caused “in whole or in part” by the negligence of its employe. Can anyone say that the injury in this case was not caused, at least "in part” by the negligence of the engineer?
I am authorized to say that Chief Justice Johnston joins in this dissent.